Title: VIII. Secretary of State to Gouverneur Morris, 12 August 1790
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
New York August 12th. 1790.

Your letter of May 29th. to the President of the United States has been duly received. You have placed their proposition of exchanging a Minister on proper ground. It must certainly come from them, and come in unequivocal form; with those who respect their own dignity so much, ours must not be counted at nought. On their own proposal formerly to exchange a Minister, we sent them one; they have taken no notice of that, and talk of agreeing to exchange one now, as if the idea were new. Besides what they are saying to you, they are talking to us through Quebec; but so informally that they may disavow it when they please; it would only oblige them to make the fortune of the poor Major whom they would pretend to sacrifice; through him they talk of a Minister, a treaty of commerce and alliance. If the object of the latter be honorable, it is useless; if dishonorable, inadmissible. These tamperings prove they view a war as very possible; and some symptoms indicate designs against the Spanish possessions adjoining us. The consequences of their acquiring all the country on our frontier from the St. Croix to the St. Mary’s are too obvious to you to need developement. You will readily see the dangers which would then environ us. We wish you therefore to intimate to them that we cannot be indifferent to enterprizes of this kind, that we should contemplate a change of neighbours with extreme uneasiness; and that a due balance on our borders is not less desireable to us, than a balance of power in Europe has always appeared to them. We wish to be neutral, and we will be so, if they will execute the treaty fairly, and attempt no conquests adjoining us. The first condition is just; the second imposes no hardship on them; they cannot complain that the other dominions of Spain would be so narrow as not to leave them  room enough for conquest. If the war takes place, we would really wish to be quieted on these two points, offering in return an honorable neutrality; more than this they are not to expect. It will be proper that these ideas be conveyed in delicate and friendly terms; but that they be conveyed, if the war takes place; for it is in that case alone, and not till it be begun, that we would wish our dispositions to be known; but in no case need they think of our accepting any equivalent for the posts. I have the honor to be with great respect and esteem Dear Sir &c.

Th: Jefferson

